Citation Nr: 0734663	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-30 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for asbestos-related lung 
disease due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1968 and reserve service from February 1968 and March 1972.  
He also had National Guard Service from 1974 to 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating determination of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

It appears from an August 2007 statement, and hearing 
testimony, that the veteran is seeking service connection for 
cancers secondary to chemical exposure.  Inasmuch as this 
issue has not been properly developed and is not currently 
before the Board, they are referred to the RO for action 
deemed appropriate.  


FINDING OF FACT

No asbestos-related lung disease was shown in service, and 
there is no competent and credible medical evidence relating 
the veteran's lung disease to service or any event of 
service.


CONCLUSION OF LAW

Asbestos-related lung disease was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's 
Office of General Counsel discusses the development of 
asbestos claims.  VAOPGCPREC 4-2000.

VA must analyze the veteran's claim under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  When considering VA compensation 
claims, rating boards have the responsibility to ascertain 
whether or not military records demonstrate evidence of 
asbestos exposure in service, and to ensure that development 
is accomplished to ascertain whether or not there is 
preservice or post service occupational or other asbestos 
exposure.  A determination must then be made as to the 
relationship between asbestos exposure and the claimed 
diseases.  

M21-1, Part VI, para. 7.21 contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.  M21-1, Part VI, para.  
7.21(b) pertains to occupational exposure, and acknowledges 
that high exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
Noted is that the latent period varies from 10-to-45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1, Part VI, para. 7.21(c) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.

M21-1, Part VI, para. 7.21(d) provides that VA must determine 
whether military records demonstrate evidence of asbestos 
exposure in service; whether there is pre-service and/or 
postservice evidence of occupational or other asbestos 
exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


Factual Background and Analysis

The veteran claims that he developed a lung disease as a 
result of asbestos exposure during service.  However, after 
careful review, the Board finds that there is no persuasive 
evidence of record that the veteran was exposed to asbestos 
during active duty service.  Service personnel records (as 
well as the veteran's military occupational specialties of 
biomedical equipment repairman and infantryman) do not 
demonstrate that the veteran had a MOS typically involving 
exposure to asbestos.  M21-1, Part VI, 7.21(b)(1); see 
VAOPGCPREC 4-2000.  These records also show that in 1966 the 
veteran participated in a chemical entry course for 8 weeks, 
however there is no official service department documentation 
referencing exposure to asbestos and or chemicals in service.  

Moreover, the veteran's service medical records (SMRs) are 
entirely negative for complaints, findings, or any other 
indicia of a lung disease.  At his separation physical in 
September 1967, clinical evaluation of all major body 
systems, to include the lungs and chest, was within normal 
limits.  A chest X-ray showed no significant abnormality.  
The veteran specifically denied asthma, shortness of breath, 
pain or pressure in the chest, and a chronic cough.  A July 
1975 reenlistment examination for the army reserves shows the 
veteran indicated sensitivity to chemicals and dust, but that 
he had not been treated.  The veteran noted that he had 
stopped working for the company and the situation cleared 
itself.  During a July 1981 quadrennial examination it was 
noted that the veteran was employed as a brakeman and 
conductor for the Missouri Pacific Railroad.  It was also 
noted that he had been hospitalized for several weeks in 1979 
for history of knife wound to the chest and laceration of the 
left diaphragm.  An X-ray report showed interval changes with 
densities in the left lower chest medially and anteriorly 
consistent with herniation.

The post service evidentiary record includes a July 1998 
toxicology report which shows the veteran indicated past 
exposure to asbestos and an occupational history as a laborer 
from 1975 to 1989.  He reported asbestos exposure during work 
with insulation, mastics/cement products, 
pipefitting/welding, the railroad, and laborer.  On 
examination there was evidence of parenchymal changes 
consistent with asbestos-related pneumoconiosis and small 
irregular opacities in the lower lungs zones.  The examiner 
noted that asbestosis generally effects the lowest lung zones 
first and extends upward over time.  There was no definite 
radiographic evidence of asbestos-related pleural changes.  
Subsequent records include various computed tomography (CT) 
scans and X-ray reports which show persistent elevated left 
hemidiaphragm, hyperaeration of both lower lungs, parenchymal 
scarring and post inflammatory changes.

The remaining pertinent records show that the veteran's lung 
symptomatology is secondary to his post-service occupational 
exposure.  In January 2005, a private examiner noted the 
veteran's reported history of asbestos exposure while doing 
pipe work on the Union Pacific Railroads.  The veteran also 
gave a history of shortness of breath and a chronic cough for 
about 15 years.  He denied tuberculosis, asthma or other 
serious chest infection.  He also denied exposure to farm 
animals, birds or rabbits.  He denied unusual hobbies, but 
did indicate some exposure to chemical fumes.  Pulmonary 
function testing showed a mild restrictive defect and a chest 
X-ray showed parenchymal changes consistent with asbestos-
related pneumoconiosis.  The examiner concluded that beyond a 
reasonable medical doubt the veteran had evidence of 
asbestos-related lung disease based on his industrial 
history, abnormal chest X-ray and PFT findings.  No mention 
was made of any asbestos exposure in service, and more 
importantly, no reference to service or any event of service 
was made.  The medical opinion merely referenced the 
veteran's post-service employment.  Thus, this medical 
evidence weighs against the claim.  

The veteran has presented testimony at a personal hearing 
before the undersigned Veterans Law Judge in August 2007.  
His essential argument is that in 1966 he attended a course 
on chemical biological warfare and was exposed to all kinds 
of chemicals.  He also testified that that asbestos was used 
extensively throughout the barracks and classrooms in piping 
and insulation.  As a result he was exposed it.  He also 
testified that he was exposed to asbestos from a flame 
thrower and other weapons that he had to maintain and keep 
clean.  In particular he noted the flame thrower was lined 
with asbestos.  He also testified that he was employed as 
railroad conductor from 1975 to 1989 and was exposed to 
diesel fuel fumes, and on occasion asbestos, but that the 
initial, and primary, exposure was during service.  

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medicine or science, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991) (holding 
that a lay witness can provide an "eye-witness" account of 
visible symptoms, but cannot offer evidence that requires 
medical knowledge, such as causation or etiology of a disease 
or injury.).  The competent medical evidence of record 
attributes the veteran's current lung disorder to environs 
encountered during his post-service employment.  Not one of 
the reports attributes his disorder to service or any event 
of service.  As previously noted, the 1998 medical report 
notes the veteran's exposure period from 1979 through 1989 
and the 2005 medical opinion notes exposure while employed 
with Union Pacific Railroad.  

Accordingly, despite the veteran's assertions, the record 
does not show that he was exposed to asbestos in service, 
especially considering his post-service industrial employment 
that he, himself, claimed was the source of the asbestos 
exposure.  Without persuasive evidence of asbestos exposure 
during active duty service and persuasive evidence 
etiologically relating any current disorder to active 
service, there is no basis for awarding service connection.

At this time, the Board acknowledges that the veteran was not 
examined for the purpose of addressing his service connection 
claim; however, given the facts of this case a VA examination 
is not required.  Specifically, under the statute, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  

In this case, the highly probative medical evidence of record 
shows that the veteran reported significant post-service 
industrial exposure, which his private physician has 
determined was the likely cause of his pneumoconiosis.  
Because the evidence of record is sufficient to make a 
decision on the claim, VA is not required to provide the 
veteran with a medical examination absent a showing by the 
veteran of a current disability and an indication of a causal 
connection between the claimed disability and service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

For the reasons stated above, the preponderance of the 
evidence is against the claim, and there is no reasonable 
doubt to be resolved.  38 U.S.C.A. § 5107(b).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in December 2005, and March 2006, the RO 
informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  The letters informed him that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The record also shows that the RO complied with M21-1MR 
procedures.  The RO sent the veteran a letter requesting 
dates and places that he was exposed to asbestos in service, 
the method of exposure, the names of other service persons 
with him at the time of exposure, his organization and rank 
at the time of each exposure, his complete employment history 
pre-and post-service, and medical evidence that shows the 
diagnosis of the disease caused by asbestos.

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
questions are moot.  The veteran has had ample opportunities 
to meaningfully participate in the adjudicative claims 
process.  Any error or deficiency in this regard is harmless, 
and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for asbestos-related lung 
disease due to in-service asbestos exposure is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


